Citation Nr: 0123089	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the spine.

2. Entitlement to service connection for degenerative joint 
disease of the spine.

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran served on active duty from June 1966 to February 
1969.  He also had unverified periods of service with the 
Arkansas National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the service connection for 
degenerative disc disease of the spine, degenerative joint 
disease of the spine and PTSD was denied.  

In November 2000 the Board denied the veteran's claim of 
service-connection for degenerative disc disease of the 
spine, degenerative joint disease of the spine and PTSD.  The 
veteran subsequently appealed to the United States Court of 
Appeals of Veterans Claims (Court).  He was represented in 
his appeal to the Court by James W. Stanley, Jr., Attorney at 
Law (who also represents the veteran before the Board).  The 
Office of General Counsel for VA represented the Secretary of 
VA in the appeal to the Court.  The veteran's representative, 
James W. Stanley, Jr., Attorney at Law and the Office of 
General Counsel for VA (the parties) filed a Joint Motion for 
Remand in April 2001, requesting that the Court vacate the 
Board decision and remand the case to the Board for 
readjudication, pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  The Court granted the joint motion later 
that same month.  The case was then returned to the Board for 
compliance with the directives in the Court's order and the 
Joint Motion for Remand.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R § 3.159).  This includes 
the duty to obtain VA examinations, which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Although the veteran was afforded a psychiatric examination, 
examiner did not provided an opinion as to the etiology or 
likely onset of the diagnosed psychiatric disorder.  The 
Board notes that PTSD was not diagnosed at the VA 
examination, but later by a private psychological evaluation.  
The VA has not examined the veteran regarding his 
degenerative disc disease of the spine and degenerative joint 
disease of the spine.  Such an examination is necessary to 
provide an adequate basis upon which to determine entitlement 
to the benefit sought.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159) are fully complied with 
and satisfied.  

2.  After completion of the above the 
veteran should be afforded VA 
examinations to determine the etiology 
and likely onset of any PTSD, 
degenerative disc disease of the spine 
and degenerative joint disease of the 
spine.  The claims folder should be made 
available to the examiners for review 
before the examinations and the examiners 
are asked to indicate in the examination 
reports that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

a.  The examiners should specifically 
express opinions as to the etiology and 
likely onset of any PTSD, degenerative 
disc disease of the spine or degenerative 
joint disease of the spine.  

b.  The examiner should specifically 
express opinions as to whether it is at 
least as likely as not that the veteran's 
PTSD, degenerative disc disease of the 
spine or degenerative joint disease of 
the spine were incurred in or aggravated 
by service.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

